Citation Nr: 0216836	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  02-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for residuals 
of a fractured left ankle.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from 
September 1982 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts.  By way of the referenced decision, 
the RO granted the veteran's claim seeking entitlement to 
service connection for residuals of a fractured left ankle, 
and an initial zero percent (noncompensable) rating was 
assigned for such disability.  The veteran has perfected a 
timely appeal with respect to the initial assignment of a 
zero percent rating for the residuals of his left ankle 
fracture. 


FINDING OF FACT

Throughout the period under consideration, the veteran's 
residuals of a fractured left ankle have been solely 
manifested by subjective complaints of pain, with no 
demonstrable limitation of motion or other pertinent 
residuals.


CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of a fractured left ankle are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his 
claim seeking an initial compensable rating for residuals of 
a fractured left ankle, the veteran has received the degree 
of notice which is contemplated by law.  The RO has 
specifically provided the veteran with a copy of a January 
2001 rating decision and a February 2002 statement of the 
case.  These documents specifically notified the veteran of 
the evidence needed to substantiate a claim for a disability 
rating in excess of his currently assigned zero percent 
(noncompensable) rating.  By way of the aforementioned 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on his behalf.  In this manner, VA 
more narrowly assessed and articulated for the veteran his 
obligation to provide any remaining outstanding evidence, if 
existent, necessary for purposes of adequately satisfying 
the regulatory requirements for an initial disability 
evaluation in excess of zero percent.  Finally, the RO's 
January 2001 rating decision and February 2002 statement of 
the case provided the veteran with the reasons and the 
overall rationale for the determination made regarding his 
claim for increase.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
to substantiate a disability rating in excess of his current 
rating evaluation.  First, the RO made reasonable efforts to 
develop the record in that the veteran's service medical 
records were obtained and associated with the claims folder, 
and they appear to be intact.  In May 2000 the veteran was 
provided with a relevant VA examination.  A copy of the 
examination report is of record in addition to an addendum 
to the veteran's May 2000 examination by the same VA 
examiner.  

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Accordingly, the veteran's 
appeal is ready for appellate review.

II.  Initial Rating.

The veteran contends that a higher initial rating is 
warranted in his case because his current zero percent 
(noncompensable) rating does not adequately reflect the 
severity of his residuals of a fractured left ankle. 

Disability evaluations are assigned by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2002).

Moreover, pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify 
the disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, when 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As the veteran in this case has also appealed from an 
initial award, consideration will be given as whether an 
initial rating greater than zero percent for the residuals 
of his fractured left ankle was warranted for any period of 
time during the pendency of his claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In this case, the veteran's residuals stemming from his 
fractured left ankle have been rated in accordance with 
disorders of the musculoskeletal system.  See 38 C.F.R. 
§ 4.71a.  More specifically, the veteran's disability has 
been rated pursuant to Diagnostic Code 5299-5271.  There is 
no Diagnostic Code "5299", however, when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  A built-up Diagnostic Code number ending 
with "99" will be employed, followed by an additional 
specific code after a hyphen to identify the basis for the 
assigned evaluation.  See 38 C.F.R. §§ 4.20, 4.27 (2002).  
The "additional specific" Diagnostic Code employed by the RO 
in this particular case is 5271, which is for limitation of 
motion of the ankle.

Under 38 C.F.R. § 4.41a, Diagnostic Code 5271, moderate 
limitation of motion of the ankle warrants a 10 percent 
evaluation.  Marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Based on a close review of the above applicable rating 
criteria as applied to the medical evidence in this case, 
the Board finds that the degree of disability associated 
with the veteran's residuals of a fractured left ankle does 
not comport with the criteria for a compensable evaluation 
under Diagnostic Code 5271.  Notably, the medical findings 
derived from an examination of the veteran in May 2000 
indicate that the veteran's left ankle fracture is presently 
manifested solely by subjective complaints of pain, with no 
demonstrable limitation of motion or other pertinent 
residuals.  At the time of his May 2000 examination, the 
veteran complained of pain when wearing boots, or pain 
during changes of weather.  The veteran himself reported a 
good range of motion.  The veteran also indicated that he 
did not take medication for pain.  Finally, he reported 
being able to walk an unlimited amount of distance.  
Physical examination of the veteran's lower extremities 
revealed the veteran had normal range of motion in his left 
ankle.  The veteran's left ankle examination was 
specifically described as normal.  According to the 
veteran's May 2000 examiner, the veteran did not present 
with any functional limitations.  Consequently, in the 
absence of any demonstrable residuals of a left ankle 
fracture, to specifically include limitation of function of 
the left ankle, the Board determines that a compensable 
rating may not be assigned in the instant case because the 
criteria for such a rating under Diagnostic Code 5271 have 
not been met.  This being the case, the Board must find that 
a zero percent (noncompensable) rating under Diagnostic Code 
5271 is more appropriate in that, throughout the time period 
presently under consideration, the veteran's left ankle 
disability picture has been shown to more nearly approximate 
the criteria for that particular rating.  38 C.F.R. § 4.7.  
see also 38 C.F.R. § 4.31 (2002) (where the rating schedule 
does not provide a zero percent evaluation for a diagnostic 
code and the requirements for a compensable evaluation are 
not met, a zero percent shall nevertheless be assigned.)

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture 
with related factors, such as marked interference with 
employment or frequent periods of hospitalization, so as to 
warrant referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
In this regard, the Board observes that there is no evidence 
of record which indicates that the veteran's residuals of a 
fractured left ankle have recently required him to undergo 
hospitalization.  The record is similarly void of any 
definitive evidence indicating the veteran has in fact 
experienced marked interference with his employment.  
Consequently, while the veteran's residuals of a fractured 
left ankle may well case him some impairment in his daily 
activities, there is nothing in the record to distinguish 
his case from the cases of numerous other veteran's who are 
subject to the schedular rating criteria for the same 
disability.  Thus, based on the record, the Board finds that 
the currently assigned zero percent schedular rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5271, has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due 
to the veteran's service-connected residuals of a fractured 
left ankle. See 38 C.F.R. § 4.1; Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of 
such factors, the criteria for submission for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for an 
increased in excess of zero percent for residuals of a 
fractured left ankle.

Full consideration has also been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding 
the current level of the veteran's disability in his favor, 
however, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Since this issue also deals with the rating assigned 
following the original claim for service connection, 
consideration has also been given to the question of whether 
"staged rating," as addressed by the Court in Fenderson, 
would be in order.  As shown above, the Board has determined 
that a zero percent (noncompensable) rating evaluation for 
the veteran's residuals of a fractured left ankle reflects 
the highest degree of impairment shown since the date of the 
grant of service connection.  As such, the rating should be 
effective since that time.  Therefore, there is no basis for 
a staged rating in the present case.


ORDER

Entitlement to an initial compensable rating for residuals 
of a fractured left ankle is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

